DOYLE, Presiding Judge.
In Geico Gen. Ins. Co. v. Hosp. Auth. of Clarke County, 319 Ga. App. 741 (738 SE2d 325) (2013), this Court reversed the trial court’s denial of the defendant’s motionfor summary judgment. The Supreme Court of Georgia reversed that opinion in Hosp. Auth. of Clarke County v. Geico Gen. Ins. Co., 294 Ga. 477 (754 SE2d 358) (2014). We therefore vacate our earlier opinion, adopt the Supreme Court’s opinion as our own, and affirm the judgment of the trial court.

Judgment affirmed.


Andrews, P. J., and Boggs, J., concur.